UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (6.0%) Airbus Group NV (France) 142,067 $10,175,407 Embraer SA ADR (Brazil) 98,200 3,485,118 General Dynamics Corp. 103,900 11,316,788 Honeywell International, Inc. 161,600 14,990,016 L-3 Communications Holdings, Inc. 62,200 7,348,930 Northrop Grumman Corp. 111,100 13,707,518 Raytheon Co. 79,600 7,863,684 United Technologies Corp. 87,300 10,200,132 Airlines (1.2%) Delta Air Lines, Inc. 324,300 11,236,995 Japan Airlines Co., Ltd. (Japan) (UR) 70,900 3,485,417 Auto components (0.6%) Dana Holding Corp. 90,100 2,096,627 Johnson Controls, Inc. 64,800 3,066,336 TRW Automotive Holdings Corp. (NON) 32,300 2,636,326 Automobiles (0.9%) Ford Motor Co. 171,800 2,680,080 General Motors Co. 249,500 8,587,790 Banks (9.2%) Bank of America Corp. 1,206,645 20,754,294 Citigroup, Inc. 508,550 24,206,980 Commerzbank AG (Germany) (NON) 123,162 2,262,604 Fifth Third Bancorp 132,600 3,043,170 JPMorgan Chase & Co. 660,286 40,085,963 UniCredit SpA (Italy) 277,391 2,533,639 Wells Fargo & Co. 573,220 28,511,963 Beverages (1.4%) Coca-Cola Enterprises, Inc. 70,600 3,371,856 Dr. Pepper Snapple Group, Inc. 121,500 6,616,890 PepsiCo, Inc. 100,400 8,383,400 Building products (0.3%) Allegion PLC (Ireland) 59,633 3,111,054 Capital markets (4.1%) Carlyle Group LP (The) (Partnership shares) 199,000 6,992,860 Charles Schwab Corp. (The) 345,300 9,437,049 Goldman Sachs Group, Inc. (The) 46,369 7,597,561 Greenhill & Co., Inc. (S) 78,500 4,080,430 KKR & Co. LP 265,598 6,066,258 Morgan Stanley 343,264 10,699,539 State Street Corp. 142,400 9,903,920 Chemicals (3.0%) Agrium, Inc. (Canada) (S) 64,900 6,329,048 Axiall Corp. 47,600 2,138,192 Dow Chemical Co. (The) 283,400 13,770,406 Huntsman Corp. 164,500 4,017,090 LyondellBasell Industries NV Class A 77,400 6,883,956 Potash Corp. of Saskatchewan, Inc. (Canada) 134,200 4,860,724 Symrise AG (Germany) 39,460 1,971,168 Commercial services and supplies (0.7%) ADT Corp. (The) (S) 74,487 2,230,886 Tyco International, Ltd. 159,775 6,774,460 Communications equipment (1.5%) Cisco Systems, Inc. 691,700 15,500,997 Qualcomm, Inc. 56,300 4,439,818 Construction and engineering (0.1%) KBR, Inc. 55,300 1,475,404 Consumer finance (0.6%) Capital One Financial Corp. 97,672 7,536,372 Containers and packaging (0.2%) MeadWestvaco Corp. 74,000 2,785,360 Diversified consumer services (0.3%) ITT Educational Services, Inc. (NON) (S) 129,900 3,725,532 Diversified financial services (0.5%) CME Group, Inc. 98,100 7,260,381 Diversified telecommunication services (0.9%) AT&T, Inc. 156,600 5,491,962 Verizon Communications, Inc. 130,072 6,187,525 Electric utilities (1.6%) American Electric Power Co., Inc. 55,200 2,796,432 Edison International 92,100 5,213,781 FirstEnergy Corp. 194,500 6,618,835 NextEra Energy, Inc. 41,700 3,987,354 PPL Corp. 62,100 2,057,994 Electrical equipment (0.5%) Eaton Corp PLC 61,500 4,619,880 Schneider Electric SA (France) 15,476 1,371,974 Electronic equipment, instruments, and components (0.3%) Corning, Inc. (S) 207,800 4,326,396 Energy equipment and services (2.6%) Ezion Holdings, Ltd. (Singapore) 865,200 1,489,584 Halliburton Co. 299,100 17,613,999 Oil States International, Inc. (NON) 36,300 3,579,180 Petrofac, Ltd. (United Kingdom) 141,751 3,398,284 Rowan Cos. PLC Class A (NON) 70,000 2,357,600 Schlumberger, Ltd. 66,389 6,472,928 Food and staples retail (1.5%) CVS Caremark Corp. 261,000 19,538,460 Food products (1.8%) Hillshire Brands Co. 106,920 3,983,839 Kellogg Co. 98,500 6,176,935 Kraft Foods Group, Inc. 62,800 3,523,080 Mead Johnson Nutrition Co. 40,600 3,375,484 Mondelez International, Inc. Class A 177,800 6,142,990 Health-care equipment and supplies (2.2%) Baxter International, Inc. 193,900 14,267,162 Covidien PLC 46,354 3,414,436 St. Jude Medical, Inc. 120,700 7,892,573 Zimmer Holdings, Inc. 40,800 3,858,864 Health-care providers and services (2.3%) Aetna, Inc. 146,600 10,990,602 Catamaran Corp. (NON) 65,097 2,913,742 Community Health Systems, Inc. (NON) 69,000 2,702,730 Emeritus Corp. (NON) 85,300 2,681,832 LifePoint Hospitals, Inc. (NON) 38,800 2,116,540 UnitedHealth Group, Inc. 104,700 8,584,353 Hotels, restaurants, and leisure (0.7%) Intrawest Resorts Holdings, Inc. (NON) 123,424 1,609,449 Marriott International, Inc. Class A (S) 81,400 4,560,028 Penn National Gaming, Inc. (NON) 113,442 1,397,605 Vail Resorts, Inc. 28,848 2,010,706 Household durables (0.8%) PulteGroup, Inc. 227,500 4,365,725 Whirlpool Corp. 43,900 6,561,294 Household products (0.4%) Procter & Gamble Co. (The) 57,700 4,650,620 Independent power and renewable electricity producers (1.2%) Calpine Corp. (NON) 422,933 8,843,529 NRG Energy, Inc. 222,000 7,059,600 Industrial conglomerates (2.5%) General Electric Co. 760,670 19,693,746 Siemens AG (Germany) 97,071 13,065,404 Insurance (5.1%) ACE, Ltd. 48,000 4,754,880 Allstate Corp. (The) 63,800 3,609,804 American International Group, Inc. 276,300 13,817,763 Assured Guaranty, Ltd. 87,067 2,204,536 Chubb Corp. (The) 21,317 1,903,608 Everest Re Group, Ltd. 13,700 2,096,785 Hartford Financial Services Group, Inc. (The) 341,300 12,037,651 Lincoln National Corp. 50,400 2,553,768 MetLife, Inc. 300,013 15,840,686 Prudential Financial, Inc. 38,700 3,275,955 Prudential PLC (United Kingdom) 228,270 4,827,408 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 08/02/13, cost $637,479) (Private) (Brazil) (F) (RES) (NON) 29 429,873 Zalando AG (acquired 09/30/13, cost $1,300,364) (Private) (Germany) (F) (RES) (NON) 29 1,304,536 Internet software and services (0.5%) Google, Inc. Class A (NON) 2,874 3,203,102 Yahoo!, Inc. (NON) 110,200 3,956,180 IT Services (0.7%) Computer Sciences Corp. 74,900 4,555,418 Fidelity National Information Services, Inc. 36,700 1,961,615 Xerox Corp. 299,200 3,380,960 Machinery (0.8%) Caterpillar, Inc. 44,200 4,392,154 Joy Global, Inc. (S) 80,000 4,640,000 TriMas Corp. (NON) 40,069 1,330,291 Media (3.3%) CBS Corp. Class B (non-voting shares) 172,000 10,629,600 Comcast Corp. Class A 195,900 9,798,918 DIRECTV (NON) 42,300 3,232,566 DISH Network Corp. Class A (NON) 87,500 5,443,375 Liberty Global PLC Ser. C (United Kingdom) (NON) (S) 207,400 8,443,254 Time Warner Cable, Inc. 28,648 3,929,933 WPP PLC (United Kingdom) 101,201 2,087,033 Metals and mining (1.1%) Barrick Gold Corp. (Canada) 190,500 3,396,615 BHP Billiton, Ltd. (Australia) 103,304 3,497,486 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 198,952 6,579,343 Goldcorp, Inc. (Toronto Exchange) (Canada) 41,100 1,006,128 Multi-utilities (1.0%) Ameren Corp. 106,700 4,396,040 CMS Energy Corp. 66,100 1,935,408 National Grid PLC (United Kingdom) 198,094 2,714,675 PG&E Corp. 100,800 4,354,560 Multiline retail (0.6%) Macy's, Inc. 87,800 5,205,662 Target Corp. 42,800 2,589,828 Oil, gas, and consumable fuels (12.2%) Anadarko Petroleum Corp. 64,200 5,441,592 Cabot Oil & Gas Corp. 201,600 6,830,208 Cameco Corp. (Canada) (S) 62,400 1,428,624 Cheniere Energy, Inc. (NON) 36,200 2,003,670 Chevron Corp. 134,600 16,005,286 CONSOL Energy, Inc. 51,300 2,049,435 EnCana Corp. (Canada) 105,842 2,260,452 Energen Corp. 23,300 1,882,873 Energy Transfer Equity LP 95,200 4,450,600 EP Energy Corp. Class A (NON) (S) 144,600 2,829,822 Exxon Mobil Corp. 299,118 29,217,846 Gulfport Energy Corp. (NON) 81,500 5,801,170 Kodiak Oil & Gas Corp. (NON) 595,200 7,225,728 Marathon Oil Corp. 405,400 14,399,808 MPLX LP (Partnership shares) 46,300 2,268,237 Nordic American Tankers, Ltd. (Norway) (S) 212,200 2,088,048 Occidental Petroleum Corp. 85,086 8,107,845 QEP Resources, Inc. 287,400 8,461,056 Royal Dutch Shell PLC ADR (United Kingdom) 375,358 27,423,655 Southwestern Energy Co. (NON) 76,700 3,528,967 Suncor Energy, Inc. (Canada) 209,120 7,303,594 Paper and forest products (0.4%) International Paper Co. 127,000 5,826,760 Personal products (0.4%) Coty, Inc. Class A 394,881 5,915,317 Pharmaceuticals (10.1%) AbbVie, Inc. 117,900 6,060,060 Actavis PLC (NON) 43,900 9,036,815 AstraZeneca PLC ADR (United Kingdom) 232,100 15,058,648 Bristol-Myers Squibb Co. 103,200 5,361,240 Eli Lilly & Co. 181,000 10,653,660 Johnson & Johnson 183,800 18,054,674 Merck & Co., Inc. 375,625 21,324,231 Pfizer, Inc. 698,454 22,434,342 Sanofi ADR (France) 135,600 7,089,168 Shire PLC ADR (United Kingdom) 31,900 4,738,107 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 145,600 7,693,504 Zoetis, Inc. 189,602 5,487,082 Professional services (0.2%) Nielsen Holdings NV 60,900 2,717,967 Real estate investment trusts (REITs) (0.9%) Altisource Residential Corp. (Virgin Islands) 119,227 3,762,804 American Tower Corp. 59,200 4,846,704 Equity Lifestyle Properties, Inc. 91,300 3,711,345 Semiconductors and semiconductor equipment (2.4%) Avago Technologies, Ltd. 41,600 2,679,456 Fairchild Semiconductor International, Inc. (NON) 187,300 2,582,867 Intel Corp. 211,000 5,445,910 Lam Research Corp. (NON) 97,263 5,349,465 Maxim Integrated Products, Inc. 65,000 2,152,800 Micron Technology, Inc. (NON) 363,100 8,590,946 Samsung Electronics Co., Ltd. (South Korea) 3,811 4,819,271 Software (1.6%) Microsoft Corp. 211,100 8,652,989 Oracle Corp. 291,400 11,921,174 Specialty retail (2.4%) American Eagle Outfitters, Inc. 149,700 1,832,328 Bed Bath & Beyond, Inc. (NON) (S) 96,300 6,625,440 Gap, Inc. (The) 63,900 2,559,834 GNC Holdings, Inc. Class A 57,100 2,513,542 Home Depot, Inc. (The) 79,500 6,290,835 Office Depot, Inc. (NON) 1,358,400 5,610,192 Select Comfort Corp. (NON) 63,100 1,140,848 Tile Shop Holdings, Inc. (NON) (S) 188,000 2,904,600 WH Smith PLC (United Kingdom) 99,322 1,991,984 Technology hardware, storage, and peripherals (2.2%) Apple, Inc. 27,600 14,814,024 Hewlett-Packard Co. 182,010 5,889,844 NetApp, Inc. 59,900 2,210,310 SanDisk Corp. 31,200 2,533,128 Western Digital Corp. 43,800 4,021,716 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 298,300 4,483,449 Tobacco (1.5%) Altria Group, Inc. 274,800 10,285,764 Philip Morris International, Inc. 122,100 9,996,327 Trading companies and distributors (0.3%) WESCO International, Inc. (NON) 52,700 4,385,694 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 245,910 9,051,946 Total common stocks (cost $909,240,530) SHORT-TERM INVESTMENTS (4.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 13,762,941 $13,762,941 Putnam Cash Collateral Pool, LLC 0.18% (d) 40,087,450 40,087,450 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 $120,000 119,892 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 39,000 38,973 U.S. Treasury Bills with an effective yield of 0.13%, May 29, 2014 301,000 300,938 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 260,000 259,998 Total short-term investments (cost $54,570,172) TOTAL INVESTMENTS Total investments (cost $963,810,702) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 17,194 $— 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $12,065 shares 15,829 — 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index 11,107 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,320,776,121. (b) The aggregate identified cost on a tax basis is $975,956,645, resulting in gross unrealized appreciation and depreciation of $392,554,766 and $10,704,771, respectively, or net unrealized appreciation of $381,849,995. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,734,409, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $35,202,363 $55,290,095 $76,729,517 $2,346 $13,762,941 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $40,087,450, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $39,477,071. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 18,700 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge risk in a security it owns. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $126,127,270 $— $1,734,409 Consumer staples 91,960,962 — — Energy 194,430,507 1,489,584 — Financials 274,700,129 — — Health care 192,414,365 — — Industrials 160,133,502 3,485,417 — Information technology 118,169,115 4,819,271 — Materials 59,564,790 3,497,486 — Telecommunication services 20,731,433 — — Utilities 49,978,208 — — Total common stocks Short-term investments 13,762,941 40,807,251 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $23,172 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $23,172 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: OTC total return swap contracts (notional) $2,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Total Assets: OTC Total return swap contracts*# Total Assets Liabilities: OTC Total return swap contracts*# — — Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)##† $— $— Net amount
